


Exhibit 10.2




EXHIBIT E




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH
STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




ONE YEAR PROMISSORY NOTE




April 30, 2008




Vienna, VA

                

   

$_______




FOR VALUE RECEIVED, the undersigned, ARIEL WAY, INC., a Florida corporation (the
“Company”), promises to pay to _________________ or permitted assigns (the
“Lender”) at 401 Willowcrest Lane Rockwall, TX 75032, or such other address as
the Lender shall specify in writing, and subject to Section 1 below, the
principal sum of _________________ ($______) (the “Principal Amount”) in one
installment in immediately available United States’ funds due upon the earlier
of (i) June 30, 2009, or (ii) the occurrence and continuance of an Event of
Default (as hereinafter defined), together with interest at the annual rate of
eight percent (8%) on the unpaid principal balance.  This One Year Promissory
Note (this “Note”) is being issued pursuant to Section 1.7(c) of the Agreement
and Plan of Merger by and among the Company, Lime Truck Acquisition Corporation,
a Delaware corporation, Lime Media, LLC, a Texas limited liability company,
Melody Mayer, Heath Hill, Charles Warren and Lime Media Group, Inc., a Texas
corporation, dated of even date herewith (the “Merger Agreement”).  Defined
terms used herein shall have the same meaning as set forth in the Merger
Agreement, unless otherwise indicated.




By acceptance of this Note, the Lender represents, warrants, covenants and
agrees that he, she or it will abide by and be bound by its terms.

  

1.

Adjustment to Principal Amount.  

The Principal Amount shall be subject to adjustment in accordance with the
provisions of Section 4.5(b) and (c) of the Merger Agreement.




2.

Right of Prepayment.  The Company, at its option, shall have the right to
prepay, with three (3) business days advance written notice, a portion or all
outstanding principal amount hereof plus outstanding interest of this Note.




















--------------------------------------------------------------------------------

3.

Waiver and Consent.  To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.




4.

Costs, Indemnities and Expenses.  Upon the occurrence of an Event of Default,
the Company agrees to pay all reasonable fees and costs incurred by the Lender
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings.  The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.




5.

Event of Default.  An “Event of Default” shall be deemed to have occurred upon
the occurrence of any of the following: (i) the Company should fail for any
reason or for no reason to make any payment of the interest or principal
pursuant to this Note within ten (10) days of the date due as prescribed herein;
(ii) the Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any material breach or default of
any material provision of this Note or the Security Agreement (as defined
below), which is not cured within ten (10) days notice of the default; or
(iii) the Company or any Subsidiary shall commence, or there shall be commenced
against the Company or any Subsidiary under any applicable bankruptcy or
insolvency laws as now or hereafter in effect or any successor thereto, or the
Company or any Subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or any Subsidiary or there is
commenced against the Company or any Subsidiary any such bankruptcy, insolvency
or other proceeding which remains undismissed for a period of sixty-one (61)
days; or the Company or any Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company or any Subsidiary suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any Subsidiary makes a general
assignment for the benefit of creditors; or the Company or any Subsidiary shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or the Company or any Subsidiary shall
call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company or any Subsidiary shall
by any act or failure to act expressly indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Company or any Subsidiary for the purpose of effecting any of the
foregoing.  

Upon an Event of Default (as defined above), the entire principal balance and
accrued interest outstanding under this Note, and all other obligations of the
Company under this Note, shall be immediately due and payable without any action
on the part of the Lender, interest shall accrue on the unpaid principal balance
at eighteen percent (18%) or the highest rate permitted by applicable law, if
lower, and the Lender shall be entitled to seek and institute any and all
remedies available to it.   








2







--------------------------------------------------------------------------------

6.

Maximum Interest Rate.  In no event shall any agreed to or actual interest
charged, reserved or taken by the Lender as consideration for this Note exceed
the limits imposed by laws of the Commonwealth of Virginia.  In the event that
the interest provisions of this Note shall result at any time or for any reason
in an effective rate of interest that exceeds the maximum interest rate
permitted by applicable law, then without further agreement or notice the
obligation to be fulfilled shall be automatically reduced to such limit and all
sums received by the Lender in excess of those lawfully collectible as interest
shall be applied against the principal of this Note immediately upon the
Lender’s receipt thereof, with the same force and effect as though the Company
had specifically designated such extra sums to be so applied to principal and
the Lender have agreed to accept such extra payment(s) as a premium-free
prepayment or prepayments.




7.

Secured Nature of the Note.  This Note is secured by the Collateral as defined
in the Security Agreement between the Company and the Lender and certain other
lenders, dated April 25, 2008, and attached hereto as Exhibit A.




8.

Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note. Upon the Members exercising
their Repurchase Right pursuant to Section 1.12 of the Merger Agreement, the
principal amount of this Note and any accrued but unpaid interest hereunder
shall be deemed paid in full and this Note shall be returned to the Company for
cancellation.




9.

Severability.  If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect.  Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.




10.

Amendment and Waiver.  This Note may be amended, or any provision of this Note
may be waived, provided that any such amendment or waiver will be binding on a
party hereto only if such amendment or waiver is set forth in a writing executed
by the parties hereto.  The waiver by any such party hereto of a breach of any
provision of this Note shall not operate or be construed as a waiver of any
other breach.




11.

Successors.  Except as otherwise provided herein, this Note shall bind and inure
to the benefit of and be enforceable by the parties hereto and their permitted
successors and assigns.




12.

Assignment.  This Note shall not be directly or indirectly assignable or
delegable by the Company.  The Lender understands that this Note is not
assignable or negotiable without the prior written consent of the Company.
Moreover, this Note has been issued subject to certain investment
representations of the original Lender set forth in the Merger Agreement and may
be transferred or exchanged only in compliance with the Merger Agreement and
applicable federal and state securities laws and regulations.





3







--------------------------------------------------------------------------------




13.

No Strict Construction.  The language used in this Note will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.




14.

Further Assurances.  Each party hereto will execute all documents and take such
other actions as the other party may reasonably request in order to consummate
the transactions provided for herein and to accomplish the purposes of this
Note.

15.

Notices, Consents, etc.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:




If to Company:

Ariel Way, Inc.

 

8000 Towers Crescent Drive

 

Suite 1220, Vienna, VA

 

USA

 

Attention:  Chief Executive Officer

 

Telephone:  +1 703 624 8042

 

Facsimile:    +1 703 991 0841

 

 

With a copy to:

Babirak Carr, P.C.

 

1920 L Street, N.W.

 

Suite 525

 

Washington, D.C.  20036

 

USA

 

Attention:  Neil R.E. Carr, Esq.

 

Telephone:  +1 202 467-0916 (Direct Dial)

 

Facsimile:    +1 202 318-4486

 

 

If to the Lender:

Melody Mayer

 

401 Willowcrest Lane

 

Rockwall, TX 75032

 

Facsimile: 972-475-1226

 

    

With a copy to:

Leggett & Clemons, PLLC

 

2745 Dallas North Parkway

 

Suite 310

 

Plano, TX  75093

 

Attention: Tandy Jouret

 

Telephone: 214-473-8686

 

Facsimile:  214-473-8685








4







--------------------------------------------------------------------------------

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.




16.

Remedies, Other Obligations, Breaches and Injunctive Relief.  The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  No remedy conferred under this Note upon the
Lender is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise.  No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof.  The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof.  Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Lender shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.  




17.

Governing Law; Jurisdiction. Except as set forth in Section 6, all questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Texas, without
giving effect to any choice of law or conflict of law provision or rule (whether
of State of Texas or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Texas.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the State District
Court in Dallas County, Texas for the adjudication of any dispute hereunder or
in connection herewith or therewith, or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  








5







--------------------------------------------------------------------------------

18.

No Inconsistent Agreements.  Neither of the parties hereto will hereafter enter
into any agreement which is inconsistent with the rights granted to the parties
in this Note.




19.

Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.




20.

Entire Agreement.  This Note (including any recitals hereto) sets forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.










[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]



































6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Note has been executed by the undersigned as of the
date first set forth hereinabove.




 

COMPANY

         

Ariel Way, Inc.

 

 

  

 

 

 

 

By:  

 

 

Name:

Title:

Arne Dunhem

Chairman and CEO


























7







--------------------------------------------------------------------------------

EXHIBIT A




SECURITY AGREEMENT





8





